The opinion of the court was delivered by
Minturn, J.
The prosecutor was incorporated by an act of the general assembly of Pennsylvania May 9th, 1871, for certain purposes and acquired a plot of ground one hundred and fifty feet front on First and Second avenues by three hundred feet on Heck street, in Asbury Park. On this plot were erected buildings used by the prosecutor and which were totally destroyed by fire April 6th, 1917, in which a large number of other buildings were also destroyed.
At the period of the year 1917 when the assessor of Asbury Park was required to levy assessments for the purpose of taxation, the plot of ground in question was vacant and was not *331used for any purpose exempting it from taxation, and the assessor of Asbury Park assessed it at $19,200. On appeal to the Monmouth county board of taxation this assessment was affirmed, and prosecutor now seeks to have it set aside by this court as tax free because owned exclusively by a charitable organization and devoted entirely to charitable uses.
We think this tax was properly imposed. To admit the claim of the prosecutor would be tantamount to conceding that an owner whose building lias been destroyed may leave the land unoccupied by any structure ad infinitum,, and claim exemption by reason of ownership by a charitable body. Ownership is not the sole and only test. Use is the dominant factor upon which exemptions of this character are based, and to bring the use within the legislative contemplation, it must be based upon a use of the entity, and cannot be applied to a severance of a freehold, by which the building or the land may be severally and independently exempted.
The language of the act (Pamph. L. 1913, p. 570) is in the conjunctive, buildings and land actually used for charitable purposes. The public policy underlying concessions of this character is invariably based upon actual use as a presumable quid pro quo for the concession. Once the use ceases, the legislative reason actuating the concession ceases with it. Ratione cessante cessat ipsa lex. Such is the ratio decidendi of the vaiious adjudications of this court, and the Court of Errors and Appeals where the question has received consideration. One of the most recent is Longport v. Bamberger Seashore Home, 91 N. J. L. 330, where a construction was placed upon the words "actually used” in the various exemption enactments entirely consistent with the view here expressed. See also Fairview Cemetery Co. v. Fay, 90 N. J. L. 427.
The writ will be dismissed.